           Case 1:20-cv-07997-CM Document 5 Filed 09/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRIAN DOYLE,

                                      Plaintiff,

                      -against-

MASSACHUSETTS INSTITUTE OF
TECHNOLOGY, ITS CURRENT AND/FORMER                                  20-CV-7997 (CM)
EMPLOYEES, AS WELL AS INDIVIDUALS
                                                                ORDER OF DISMISSAL
USING TECHNOLOGY DEVELOPED AT THIS
INSTITUTE, INCLUDING BUT NOT LIMITED
TO DINA KATABI; ERAN BEN JOSEPH;
PHILLIP CLAY; J. PHILLIP THOMPSON; AND
JAMES BUCKLEY,

                                      Defendants.

COLLEEN MCMAHON, Chief United States District Judge:

       Plaintiff Brian Doyle brings this action alleging that Defendant violated his rights. By

order dated September 28, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). For the reasons set forth below, the Court

dismisses the complaint.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the
             Case 1:20-cv-07997-CM Document 5 Filed 09/29/20 Page 2 of 4




“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’

when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is based on an

indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                          BACKGROUND

       Plaintiff drafted this complaint using the general complaint form provided by this Court.

After checking the box on the form to invoke the Court’s federal question jurisdiction, he writes

the following (in the section in which he is asked to state which of his federal constitutional or

federal statutory rights have been violated): “Due Process, Religious Liberty, Privacy,

deprivation of life and liberty, fraud, harassment, and torture[.]” (ECF No. 2 at 2.) 1 Where asked

to list the place(s) of occurrence, Plaintiff writes “MA, VT, NY, ME, WA, AK” and where asked

to state the date(s) of occurrence, he writes “Approximately from 2014 until 2020.” (Id. at 5.)




       1
           Page numbers refer to those generated by the Court’s electronic case filing system.

                                                   2
              Case 1:20-cv-07997-CM Document 5 Filed 09/29/20 Page 3 of 4




        Plaintiff alleges the following:

        Employees and or people claiming to do research at the Massachusetts Institute of
        Technology have been using computers, and computer chips to torture, threaten,
        and harass me for a number of years. They claim to have created technology
        which can manipulate people’s thoughts (while either awake or asleep). They
        have repeatedly threatened my [sic] and have been involved in creating
        nightmares involving sounds and images which are evil and disturbing.

(Id.)

        In the section asking Plaintiff to describe his injuries, Plaintiff writes “Spiritual harm,

mental harm, physical harm, as well as harm associated with disruption to my life.” (Id. at 6.)

Plaintiff seeks “[i]njunctive relief to prevent the use of any an all technology which they are

using to torture me.” (Id.)

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. The Court therefore

dismisses this action as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).


                                                   3
            Case 1:20-cv-07997-CM Document 5 Filed 09/29/20 Page 4 of 4




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 29, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
